HAMILTON, Chief Justice.
The writer is unable to agree fully with the disposition of this case by the majority opinion. .In his opinion the appellee has failed to produce any ádmissible evidence to the effect that the deceased joe Herold at the time or prior to any of the conveyances of tracts numbered 1 through 7, agreed to give his wife, Lola Herold, his community interest. . Annie Maisel, the only witness competent to testify to any of the transactions, testified in substance that the property was conveyed to Lillian for' the purpose of managing for her mother. She did not testify to any words of Joe Herold which could be construed as making a gift of his community interest in and to the property to his wife, Lola. It is trae that the • testimony shows' that Joe Herold, Lillian, Lola and Annie Maisel, each and all of them, may have had a misconception as to the status of the earnings of Lola from the fruit stand. Each and all of them spoke of such earnings as being the property of Lola as distinguished from being community property of both Joe Herold and Lola, but be that as it may, there was'no testimony showing that Joe consciously gave up any interest that he owned in the properties to Lola, consequently the property being community at the time of the conveyance to Lillian, they, remained community property in- her. hands as she .was holding only for the purpose of managing for .her mother. The manner in which the properties were handled after the conveyances to Lillian and after the death of Joe Herold was not inconsistent with the community status of the property. Lillian and Lola being jointly interested in the property consulted with each other in almost every transaction made in reference to the properties, the community funds were jointly deposited in a savings account to Lillian or Lola; they both lived out of the revenue from the properties. It is my opinion that at' the death of Joe Herold that' Lillian inherited her ' father’s one-half community interest in and to said properties.
In regard to the join bank account of Lillian and Lola, it is undisputed that the account was set up by a $1,500 deposit of community funds, of which Lillian was the owner of one-half, the evidence being undisputed that the funds were part of the proceeds of the sale of the fruit stand which Lola had been running and operating for many years, and which was undisputedly community property of Joe Herold and Lola Herold.
For these reasons I am compelled to dissent with the majority opinion.